IN THE SUPREME COURT OF THE STATE OF DELAWARE

ANTHONY WOODS,                         §
                                       §   No. 393, 2015
      Defendant Below-                 §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for Sussex County
                                       §   Cr. ID 1210018607
      Plaintiff Below-                 §
      Appellee.                        §

                         Submitted: August 20, 2015
                          Decided: September 1, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                ORDER

      This 1st day of September 2015, it appears to the Court that:

      (1)   On July 27, 2015, the Court received appellant Anthony

Woods’ pro se notice of appeal from a Superior Court order, dated October

1, 2014, denying his motion for postconviction relief. Under Supreme Court

Rule 6(a)(iii), a timely notice of appeal should have been filed on or before

November 3, 2014.

      (2)   The Clerk issued a notice directing Woods to show cause why

the appeal should not be dismissed as untimely filed.        Woods filed a

response to the notice to show cause on August 3, 2015. He asserts that his

appeal should not be dismissed because he told his appointed counsel, before
the Superior Court had even acted on his motion for postconviction relief,

that he wanted to file an appeal if his motion was denied.

          (3)     The Court directed Woods’ postconviction counsel to file a

response. Among other things, counsel indicates that he did not receive

anything from Woods asking to appeal the Superior Court’s denial of his

motion.         Counsel indicates that, although he believes Woods knew the

deadline for taking an appeal, counsel could not locate a letter in Woods’ file

confirming that he had informed Woods in writing of the appeal deadline.

Woods asserts that this Court should accept his untimely appeal, which is

almost nine months late, because counsel cannot prove in writing that he

informed Woods of the appeal deadline.

          (4)     We find no merit to Woods’ argument. Time is a jurisdictional

requirement.1 A notice of appeal must be received by the Office of the Clerk

of this Court within the applicable time period in order to be effective.2

Unless an appellant can demonstrate that the failure to file a timely notice of

appeal is attributable to court personnel, the appeal cannot be considered.3




1
    Carr v. State, 554 A.2d 778, 779 (Del.), cert. denied, 493 U.S. 829 (1989).
2
    Del. Supr. Ct. R. 10(a).
3
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).


                                              -2-
          (5)    Defense counsel is not court personnel.4 Consequently, even

assuming that Woods timely informed defense counsel of his desire to

appeal (which counsel disputes), this case does not fall within the exception

to the general rule that mandates the timely filing of a notice of appeal.

Thus, the Court concludes that the appeal must be dismissed.

          NOW, THEREFORE, IT IS ORDERED the appeal is DISMISSED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




4
    Chrichlow v. State, 2009 WL 2027250 (Del. July 14, 2009).


                                            -3-